NOTICE OF ALLOWANCE

This is an allowance for application 16/396,445 filed on 04/26/2019, and amended on 04/11/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No.
CN201711202678.8, filed on 11/27/2017.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Hao Tan (Reg. 73,711) on 05/19/2022.

The application has been amended as follows:

Claim 1 has been amended as follows:
On line 18, “only” has been deleted.

Claim 4 has been deleted.

Claim 5 has been amended as follows:
On line 1, “claim 4” has been amended to ---claim 1---.

Claim 6 has been amended as follows:
On line 1, “claim 4” has been amended to ---claim 1---.

Claim 11 has been amended as follows:
On line 18, “only” has been deleted.

Claim 14 has been deleted.

Claim 15 has been amended as follows:
On line 1, “claim 14” has been amended to ---claim 11---.

Claim 16 has been amended as follows:
On line 1, “claim 14” has been amended to ---claim 11---.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 and 11.
“a first fastener which is located on a portion of the flexible layer above and opposite to the hinging gap, to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap” (claim 1)
“a first fastener which is located on a portion of the flexible layer above and opposite to the hinging gap, to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap” (claim 11)

The prior art of record Packham (US 7,780,578 B2) teach a foldable treadmill comprising a front running deck, a rear running deck, an annular running belt, a hinging gap, a hinge and a flexible layer. Packham further teach the flexible layer covering the hinging gap and the hinge. Packham fails to teach a first fastener which is located on a portion of the flexible layer above and opposite to the hinging gap, to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap.
The prior art of record Watterson (US 2002/0103057) teach a foldable treadmill comprising a front running deck, a rear running deck, an annular running belt, a hinging gap, a hinge, a smooth layer and a flexible layer in two pieces. Waterson fails to teach a first fastener which is located on a portion of the flexible layer above and opposite to the hinging gap, to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap.
The prior art of record of Huang (US 2006/0205568 A1) teach a treadmill comprising a deck, an annular running belt, a smooth layer, a wear-resisting layer and a flexible layer in one-piece. Huang fails to teach a first fastener which is located on a portion of the flexible layer above and opposite to the hinging gap, to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/Examiner, Art Unit 3784 
/Megan Anderson/Primary Examiner, Art Unit 3784